Citation Nr: 1730461	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran withdrew his claims for service connection for major depressive disorder and for TDIU pursuant in a statement reduced to writing in July 2016.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran pertaining to the issues of entitlement to service connection for major depressive disorder and entitlement to TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July statement reduced to writing in July 2016, the Veteran stated that he wished to withdraw his appeal for service connection for depression and for TDIU.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The July 2016 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's statement that he wished to withdraw his appeal.  Since the Board had not yet issued a decision concerning the claims, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claims for service connection for major depressive disorder and for TDIU is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim for service connection for major depressive disorder is dismissed.

The claim for TDIU is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


